Title: From James Madison to George Graham, 27 March 1824
From: Madison, James
To: Graham, George


        
          Dear Sir
          Montpellier Mar. 27. 1824
        
        Whilst you were President of the B. Bank of the U. States at Washington you were so obliging as to interpose in behalf of a postponement of a debt due from me. The indulgence was for six months only; but I was led to hope that an extension of it would not be refused. Feeling as I do the obligation I am already under, it is with a double reluctance that I again trouble you on the subject. Such however has been the extraordinary failure of my crops for successive years, and of debtors to whom I sold land in confidence of punctual payments, that I have a further occasion for the liberality then experienced. I do not forget that you are not now in the same relation to the Bank: But as you were privy to the former transaction & I have not the same acquaintance with your successor, you will pardon me for hoping that you will ascertain whether I can not be indulged with a suspension of the payment becoming due early in May, till the expiration of the year, that is till November next; in which case I shall be ready to sign the instrument that may be forwarded for the purpose. The interest for the past six months was paid in advance; and it will be so paid for the sequel if thought proper, or any other conditions complied with that may be requisite. With great esteem,
        
          James Madison
        
      